Case 1:19-cv-02921-AMD-RML Document 6 Filed 06/03/19 Page 1 of 2 PageID #: 46
  UMTED STATES DISTRICT COURT
  FOR THE EASTERN DISTRICT OF NEW YORK


                                                                    Plaintiff,
          JHON VINAS, ET.       AL.           ..   ,,
                                                        CIVI   ACTION# I9.CY.02921
           -.. AGAINST -..                               AFFIDAVIT OF SERVICE
          MLJ PAINTING CORP., ET. ANO.
                                                                    Defendant,


          STATE OF NEW YORK)

          COUNTY OF ALBAI\,1iS


          BILLIE   JO   WILLIAMS being duly sworn,       deposes and says:

          That is over the age of eighteen years and is not a party to this action.

          That on the 24th day of May, 2019, served the Summons              in a Civil Action     and

 Complaint at 2:20 p.m. on MLJ PAINTING CORP., a domestic corporation, one                    of   the

 defendants in this action by personally rtelivering to and leaving with a person, AMY LESCH,

 white female with light brown hair,' approximately 36 years of age, 5'6" tall and 225Ibs.
 authorized by the Secretary of State to receive such service, at the office of the Department      of
 State   in the City of Albany, New York, duplicate copies thereof together with the sum of
 $40.00 (forty dollars), the statutory fee.




                                                                                 JO       S

            Sworn before me this
                     of May,2019

                 4,q^tll{A q,
           LAWRENCE A. KIRSCH
               4797475                    'r:

            .Notary Public - State of New York
            :Residing in Albany
                                 County' '''


           ,Commission Expires May 31,2019

                                        ".i i'rl
          Case 1:19-cv-02921-AMD-RML Document 6 Filed 06/03/19 Page 2 of 2 PageID #: 47




                               State of      New York    - Department of State
                                                 Receipt for Service

Rece ipL    #:   20L9053001-8L                                               Cash #: 201905300138
Date of Service: o5/24/zotg                                                Fee Paid: $40 -   DRAWDOWN
Serv ice Company: !4 GERALD WEINBERG, INC.                    -   L4

Service was directed to be made pursuant to:                       SECTION 306 OF THE BUSINESS
   CORPORATTON LAW

Party Served: MLJ PAINTING                 CORP.



Plaintl    f f / Pet,itioner   :
                     VINAS,        ,JHON




Service of Process Address:
ML.J PAINTING CORP.
10 SHENANDOAH BLVD.
PORT JEFFERSON STA.        ,       NY   1_L776

                                                                                  Secretary of Stat,e
                                                                                       By    AMY LESCH
